 Case 3:20-cv-00262-G-BT Document 30 Filed 12/07/20         Page 1 of 2 PageID 86



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




DOYLE WAYNE BINGHAM                        )
                                           )
             Plaintiff,                    )
                                           )
VS.                                        )     CIVIL ACTION NO.
                                           )
JOEL HENSLEE,                              )     3:20-CV-0262-G (BT)
                                           )
             Defendant.                    )
                                           )
                                           )

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated November 13, 2020, the Court finds that the Findings and

recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court. No objections were filed.

IT    IS,   THEREFORE,       ORDERED      that   the   Findings,   Conclusions,   and

Recommendation of the United States Magistrate Judge are accepted.
 Case 3:20-cv-00262-G-BT Document 30 Filed 12/07/20   Page 2 of 2 PageID 87



SO ORDERED.

December 7, 2020.

                                  ________________________________
                                  A. JOE FISH
                                  Senior United States District Judge
